Case 2:19-cv-00370-JRG Document 75 Filed 01/31/19 Page 1 of 4 PagelD#: 1034

United States District Court

NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

ECI SOFTWARE SOLUTIONS, INC.,
Plaintiff,

v. CASE NO. 3:18-CV-2758-S

JOHN PLYER PLUMBING AND

HARDWARE, INC., OLSHAN LUMBER

COMPANY, and PROSPERITY

COMPUTER SOLUTIONS, LLC,
Defendants.

Con 0O0 600 0G 62 6OR GOs GO Go Gon

SCHEDULING ORDER
Pursuant to Rule 16(b) of the Federal Rules of Civil Procedure (“FRCP”), the Local Civil
Rules of the United States District Court for the Northern District of Texas (“LR”), and the Civil
Justice Expense and Delay Reduction Plan of the United States District Court for the Northern
District of Texas (the “Plan”), the Court ORDERS as follows:
1. This case is set for jury trial on the Court’s three-week docket beginning June 1,
2020 (the “Trial Setting”). ‘Trial may commence any time during this three-week docket. HH the
case is not reached at this setting, it will be reset after considering input from the parties. Reset
or continuance of the Trial Setting does not alter the deadlines in this Order unless expressly
provided by court order.
2. The parties shall mediate this case before Joe Kendall (the “Mediator’) by April
4, 2019. If the case is still unresolved, the parties must hold mediation again by February 28,
2020. The parties may not eliminate this requirement or substitute the Mediator except by leave
of court. All parties must attend the mediation in person. Legal entities must provide a

representative with full authority, If there is insurance involved, a representative with full

 

 
Case 2:19-cv-00370-JRG Document 75 Filed 01/31/19 Page 2 of 4 PagelD #: 1035

authority must attend in person. The Mediator shall contact the Court directly if this deadline
needs to be extended or if other requirements need to be altered.

3. Unless otherwise indicated, the parties may by written agreement alter the
deadlines in this paragraph without the need for court order. No continuance of the Trial Setting
or the final pretrial conference will be granted due to agreed extensions of these deadlines.
Motions may become moot due to trial if filed after the deadlines in this Order. Deadlines are as
follows:

a. July 1, 2019 — Motions for leave to join additional parties,

b. July 1, 2019 ~— Motions for leave to amend pleadings;

c. August 2, 2019— Disclosure of experts for the party with burden of proof;
d. September 2, 2019 -- Disclosure of opposing experts;

e, September 20, 2019 — Rebuttal experts and/or rebuttal opinions;

f. November 22, 2019 — Discovery closes; discovery requests must be
commenced in time to permit response by this date,

g. January 7, 2020 — All motions, including any objections to expert testimony.
This deadline must be at least 150 days before trial.
Parties may not alter this deadline for dispositive

motions or objections to/motions to strike expert
testimony.

4, To facilitate orderly preparation for trial, the Court conducts an expedited
discovery hearing docket on Friday afternoons. Any party may request expedited hearing of a
discovery dispute. Requests must be made by motion and may be made concurrently with filing
the discovery motion. If the matter is accepted for setting on the discovery docket, the Court will
advise the parties of applicable procedures by separate order. Seeking relief from the Court on
discovery disputes prior to conducting a meaningful, substantive conference with the opposing

party is strongly discouraged.

 
Case 2:19-cv-00370-JRG Document 75 Filed 01/31/19 Page 3 of 4 PagelD #: 1036

5. A motion or objection to the taking of a deposition that is filed within 3 business
days of the notice has the effect of staying the deposition pending court order on the motion or
objection; otherwise the deposition will not be stayed except by court order.

6, The parties shall file all pretrial materials 21 days before the Trial Setting. Failure
to timely file pretrial materials may resuit in dismissal for want of prosecution. Pretrial materials
shall include the following:

a. Pretrial order pursuant to LR 16.4;
b. Exhibit lists, witness lists, and deposition designations pursuant to LR 26.2 and
FRCP 26(a)(3). Witness lists should include a brief summary of the substance of
anticipated testimony (not just a designation of subject area) and the likelihood of
testimony at trial. Exhibit lists must include any materials to be shown to the
jury, including demonstrative aids;
c. Proposed jury charge or proposed findings of fact and conclusions of law. Any
objections to the proposed jury charge shall be filed no later than 5 days before
the final pretrial conference. Objections not so disclosed are waived unless
excused by the Court for good cause;
d. Motions in limine;
e, Requested voir dire questions.

Dbd0

7, The final pretrial conference shall be held on Thursday, May 21, 2049~at 1:30
p.m. Lead counsel must attend. The parties shall be prepared to address all exhibits, witnesses,
deposition excerpts, motions in limine, trial briefs, requested voir dire questions, and any
objections to such filings. The Court expects the parties to have conferred and reach agreement

where possible prior to the final trial conference. The parties shall bring their all proposed

exhibits labeled as required by LR 26.2(a).

 
Case 2:19-cv-00370-JRG Document 75 Filed 01/31/19 Page 4 of 4 PagelD #: 1037

 

SO ORDERED.
siGhep Yeeen. 3/ LLG Uo.
eA oF
Mise Sm

 

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 
